Citation Nr: 0837045	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
tinnitus, and if so, entitlement to the same.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
hearing loss, and if so, entitlement to the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits currently sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the veteran's 
claim for service connection for tinnitus was in July 2003.  
The claim was denied based on a lack of evidence that 
tinnitus occurred in or was caused by military service.

2.  Evidence presented since the July 2003 denial relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

3.  Tinnitus is not attributable to the veteran's military 
service. 

4.  The last final (unappealed) disallowance of the veteran's 
claim for service connection for hearing loss was in 
September 2004.  The claim was denied based on a lack of 
evidence showing a causal relationship between the veteran's 
current hearing loss and his military service, to include the 
temporary hearing loss that he experienced during service.  

5.  Evidence presented since the September 2004 denial 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

6.  Chronic hearing loss was not diagnosed during active 
military service or for many years thereafter, and the most 
probative evidence of record indicates that the veteran's 
current hearing loss is not causally related to his active 
service or any incident therein.


CONCLUSIONS OF LAW

1.  The July 2003 denial of service connection for tinnitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2003). 

2.  The evidence added to the record since July 2003 is new 
and material; thus the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  The September 2004 denial of service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004). 

5.  The evidence added to the record since September 2004 is 
new and material; thus the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

6.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  
The veteran has not received proper notice regarding new and 
material evidence.  However, as will be discussed fully 
below, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claims for service 
connection for hearing loss and tinnitus.  Therefore, a full 
discussion of whether VA met these duties is not needed, as 
no prejudice can flow to the veteran from the error.  

Regarding the merits of the veteran's claims for service 
connection, the AOJ notified the veteran in correspondence 
dated in April and June 2003 of information and evidence 
necessary to substantiate the claims for hearing loss and 
tinnitus, respectively; as well as information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide. 

The veteran has not received notice with respect to the 
initial disability rating and effective date elements of the 
claims for service connection, but because service connection 
is denied herein, any question as to the appropriate initial 
disability rating or effective date is moot.  Therefore, 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duty to assist 
has been fulfilled. 

The Board notes that the veteran may not have been provided 
with adequate notice under 38 U.S.C. § 5103(a) with respect 
to a reopened claim under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, in light of the favorable 
decision to reopen the claim, the Board finds that any 
deficiency in complying with VCAA concerning a reopened claim 
is harmless error and that no useful purpose would be served 
by remanding the appeal to the RO in this regard.

New and Material Evidence

A review of the record reveals that the veteran's claims for 
service connection for tinnitus and hearing loss were denied 
by rating decisions in July 2003 and September 2004, 
respectively.  These claims were subsequently reopened and 
denied by rating decision in May 2006.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was previously denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The veteran's original claim for service connection for 
tinnitus was denied by rating decision in July 2003 which 
found that there was no credible evidence that tinnitus 
occurred in or was caused by military service.  He did not 
appeal this decision within one year and it, therefore, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2003).  Subsequent to the 
expiration of the time allowed for such appeals, the veteran 
filed a notice of disagreement with the July 2003 decision in 
March 2005.  The RO treated this as an informal claim to 
reopen the previously denied claim.  In a February 2006 
rating decision, the RO determined that new and material 
evidence had not been submitted and declined to reopen the 
claim.  The veteran then requested reconsideration in May 
2006 and a rating decision was issued during the same month 
reopening and denying the claim.  The veteran has since 
perfected his appeal for service connection for tinnitus and 
the issue is now properly before the Board.

The veteran's original claim for service connection for 
hearing loss was denied by rating decision in October 2002 
which found that there was no current diagnosis of hearing 
loss.  The veteran submitted additional evidence and began 
the appeals process by filing a notice of disagreement in 
October 2002.  However, the veteran did not perfect this 
appeal within the allowable time and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2002).

He then requested to reopen his claim for service connection 
for hearing loss in August 2004.  The claim was reopened and 
denied by rating decision in September 2004.  The veteran 
again began the appeals process, but failed to perfect his 
appeal and the September 2004 decision became the last final 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2004).

In October 2005, the veteran requested reconsideration of the 
prior denial and in February 2006, the RO declined to reopen 
the claim based on a lack of new and material evidence.  
Thereafter the veteran submitted additional evidence and 
requested reconsideration in May 2006.  The claim was then 
reopened and denied by rating decision in May 2006.  The 
veteran submitted a notice of disagreement and perfected his 
appeal.  The issue is now properly before the Board. 

In regard to the claim involving tinnitus, the Board must 
review all evidence submitted since the last final denial in 
July 2003 to determine if that evidence is new and material.  
In regard to the claim involving hearing loss, all evidence 
submitted since September 2004 must be reviewed for newness 
and materiality.  The evidence described below should be 
assumed to relate equally to both claims unless otherwise 
specified.  

Evidence of record at the time of the last final denials in 
July 2003 and September 2004 included a lay statement by a 
fellow serviceman, a personal statement by the veteran, two 
private medical opinions, and a VA examination report.  See 
Lay statement by I.J., September 2002; Veteran's statement, 
September 2002; Private treatment by Dr. M.K., September 
2002; Private opinion by Dr. S.S., October 2002; VA 
examination, April 2003. 

Evidence submitted since the last final denials of the claims 
include private treatment notes from Dr. M.K. in February and 
May 2006, a February 2007 VA examination, and private 
opinions by Drs. S.S. and M.K. in November and December 2007 
respectively.  Specific to the claim for service connection 
for hearing loss only, the veteran also submitted lay 
statements from his father, his wife, and a childhood friend 
that attest that the veteran's hearing loss was not noted 
until after the completion of his military service.  All of 
this evidence is new in that it has not previously been 
considered by agency decision makers.  All of the evidence is 
also material in that it relates to an unestablished fact 
necessary to substantiate the claim, specifically the causal 
relationship between the veteran's military service and his 
hearing condition, to include tinnitus.  Based upon the new 
and material medical evidence, the claims for service 
connection for tinnitus and hearing loss are reopened.  

Because the AOJ has weighed the merits of the claims, to 
include the nexus opinions upon which the claims are 
reopened, there is no prejudice to the veteran for the Board 
to render decisions on the merits here.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran seeks service connection for tinnitus and 
bilateral hearing loss, which he contends initially 
manifested in service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Tinnitus

The veteran has a current diagnosis of tinnitus.  See, e.g., 
Private medical opinion, November 2007; VA examination, 
February 2007.  Thus, the first element required for service 
connection has been met.  The Board now turns to an 
evaluation of whether the veteran's tinnitus occurred in or 
was caused by military service.  

The veteran is competent to report that he has experienced 
ringing in his ears since service.  However, his report of 
in-service symptoms and the claimed continuity of 
symptomatology since that time must be weighed against the 
clinical evidence of record that shows no findings or 
complaints of tinnitus in service.   

Because of the nature of this condition, as it is not 
verifiable by objective testing, it is imperative that the 
approximate date of onset be established to the extent 
possible.  Upon VA examination in April 2003 the veteran 
reported that he first noticed ringing in his ears after he 
recovered from a temporary hearing loss that occurred during 
service in early 1976.  The service treatment records confirm 
the veteran's report that he complained of hearing loss in 
February 1976 after a flight to Fort Hood, Texas.  The 
veteran was diagnosed with bilateral serous otitis, or 
inflammation of the middle ear, at that time.  See Service 
treatment records, February-March 1976;  see also Dorland's 
Illustrated Medical Dictionary  1371-72, (31st ed. 2007) 
(defining otitis).  The veteran was treated with a 
decongestant and antihistamine, and he reported that the 
condition resolved in about one week.  See Service treatment 
records (stating Actifed prescribed); VA examination, April 
2003.  Although the service treatment records note the 
veteran's complaints of decreased hearing at the time, there 
is no reference to any complaint of ringing in the ears, or 
tinnitus, at the time of the occurrence of otitis in early 
1976 or at any point during military service.  

Instead, the evidence reflects that the veteran initially 
reported ringing tinnitus, occurring only in the right ear in 
September 2002, while being examined by a private physician 
in conjunction with his claim for service connection for 
hearing loss.  See Treatment note by M.K, September 2002.  In 
April 2003, the veteran stated that he had intermittent 
ringing tinnitus in the right ear from early 1976, but that 
the ringing in the right ear had since become constant.  VA 
examination, April 2003.  Subsequently, the veteran's 
statements regarding the onset of his tinnitus have been 
inconsistent.  In February 2006, the veteran reported 
experiencing persistent tinnitus for one year, or since early 
2005, but that the tinnitus had been intermittent since 1977.  
Private treatment note by Dr. M.K., February 2006.  An 
additional treatment note by the same physician in May 2006 
notes that the veteran complained of ringing in his ears for 
the prior three to four months only (i.e. since approximately 
February 2006).  

Private medical treatment notes and opinion letters relate 
the veteran's history of military noise exposure as reported 
by the veteran, and assess that he currently experiences 
tinnitus.  The Board concedes that the veteran experiences 
tinnitus and that tinnitus can result from acoustic trauma.  
However, the missing element required for a grant of service 
connection is evidence that the veteran's current tinnitus is 
a result of his military service.  The private medical 
evidence submitted by the veteran does not discuss the 
veteran's complete auditory history, to include the post-
service occupational noise exposure reported by the veteran.  
See Private treatment notes, October 2002, September 2002; 
but see VA examinations, February 2007 & April 2003 
(detailing noise exposure history).  

The October 2002 statement by Dr. S.S. identifies the 
veteran's high frequency hearing loss as the cause of his 
tinnitus on the basis of noise exposure over many years, but 
does not correlate tinnitus to military service or specific 
acoustic trauma during service.  Statements by Dr. M.K. in 
February and May 2006 similarly relate tinnitus to excessive 
noise exposure, but do not attribute tinnitus to military 
service, or specific noise exposure therein.  

Further evidence is available from the two VA audiological 
examination reports of record.  The most recent VA examiner 
opined that she could not render an opinion as to the 
etiology of the veteran's tinnitus without resorting to 
speculation because of the inconsistencies in the veteran's 
reports of the date of onset, the varying detail of whether 
one or both ear is affected, and the absence of any report of 
tinnitus in the service treatment records.  VA examination, 
February 2007.  The April 2003 examiner also opined that the 
veteran's current tinnitus is not at least as likely related 
to his military service, because there was no indication of 
noise induced hearing loss, with which tinnitus is usually 
correlated, identified at the time of discharge and no 
complaint of tinnitus otherwise documented in the service 
treatment records.  See VA examination, April 2003.  

As the veteran's lay testimony is inconsistent regarding the 
onset of tinnitus and the medical evidence of record does not 
provide a medical nexus between tinnitus and military 
service, service connection for tinnitus cannot be granted.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  

Hearing Loss

The same three elements described above are necessary to 
establish direct service connection for hearing loss.  
However, for certain chronic diseases, including 
sensorineural hearing loss, an in-service incurrence will be 
rebuttably presumed if the loss is manifested a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In the present case, and as 
discussed in full below, the veteran was not diagnosed with a 
chronic hearing loss until September 2002, approximately 24 
years after military service.  See Private treatment record.  
As such, there is no evidence that a chronic hearing loss was 
manifested within the applicable presumptive period.  

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

In the present case, the veteran has met these minimum 
criteria and has been diagnosed with sensorineural hearing 
loss.  See Private medical opinion, November 2007; VA 
examination, February 2007.  While there is some disagreement 
between the private and VA opinions of record as to the 
severity of the veteran's current hearing loss, the evidence 
reflects that the veteran does have a current disability.  
Thus, the first element necessary for service connection has 
been met.  

One must then turn to an analysis of the medical and lay 
evidence that indicates the veteran's hearing loss began 
during military service.  The service treatment records 
contain audiometric readings recorded upon examination at the 
veteran's enlistment and discharge from military service.  
Auditory thresholds were recorded, in decibels, as follows: 




HERTZ



Enlistme
nt
exam
500
1000
2000
4000
RIGHT
15
15
15
30
LEFT
15
15
15
25


HERTZ



Separati
on 
exam
500
1000
2000
4000
RIGHT
15
15
15
25
LEFT
20
10
15
15
See Enlistment examination, dated October 15, 1975; 
Separation examination, dated September 27, 1978.  

This data reflects that the veteran's hearing was essentially 
consistent throughout military service, if not improved.  The 
veteran's DD Form 214 confirms that the veteran served as a 
tactical wire operator and was last assigned to a field 
artillery unit.  As such, the Board concedes that a certain 
extent of noise exposure during service is probable.  
However, the service treatment records reflect that the 
veteran's hearing was within normal limits at the time of his 
discharge from military service.  38 C.F.R. § 3.385; VA 
examinations, February 2007 & April 2003.  The veteran also 
expressly denied ear trouble and hearing loss at the time of 
his separation exam.  See Report of medical history, 
September 1978.  

In the veteran's claim for service connection for hearing 
loss, he states that there was a hearing related incident 
during service.  VA Form 21-4138, June 2002.  Specifically, 
he states that he lost hearing during a December 1975 flight 
from Fort Jackson to Fort Hood.  Veteran's statement, 
September 2002.  There is also a lay statement provided from 
a fellow soldier present on this flight, describing the 
incident.  Statement by I.J., September 2002.  The service 
treatment records confirm that the veteran was treated at 
Fort Hood in February and March 1976 complaining of hearing 
loss subsequent to a plane ride.  He reported to the 
emergency room on February 29, 1976 stating that his right 
ear was stopped up and that he had hearing loss for three 
days.  On March 1, 1976 he again complained of loss of 
hearing in the right ear.  The veteran was diagnosed with 
bilateral serous otitis.  Actifed was prescribed, and the 
condition apparently resolved.  There were no subsequent 
complaints of hearing loss during military service.  See 
Service treatment records.  

The veteran has submitted lay statements from his father, a 
childhood friend, and his wife essentially stating that the 
veteran did not have hearing problems prior to his military 
service, but that he would often ask people to repeat things 
or otherwise had a hearing problem after he was discharged 
from military service.  See Lay statements, October 2005.  
While lay persons are competent to testify as to symptoms 
that they personally witnessed or experienced with their own 
senses, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
any of the aforementioned lay witnesses possesses medical 
knowledge which would render an opinion as to etiology and a 
medical diagnosis competent.  

Despite the veteran's assertion that his hearing loss has 
been present and worsening since the described in-service 
incident in March 1976, he has not submitted, nor requested 
VA to obtain, medical evidence that he sought treatment for 
hearing loss at any point between March 1976 and September 
2002, a period of over 26 years.  The absence of complaint 
for hearing loss for such an extended period of time is 
evidence against the claim.  See Maxon v. Grober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition now raised).  

After filing the present claim for VA benefits, the veteran 
has submitted private medical opinions pertinent to his 
claimed hearing loss.  The veteran has submitted two opinion 
statements from Dr. M.K., described as the veteran's family 
doctor, reiterating the veteran's self-reported history of 
military service, to include the incident on the flight to 
Fort Hood.  See Private medical opinions, September 2002 & 
December 2007.  There is no evidence that this physician 
reviewed the claims file or the audiograms of record from the 
veteran's period of active service.  

In the September 2002 opinion, this physician initially 
assessed hearing loss in the right ear only and opined that 
the veteran's hearing loss was "probably aggravated" by 
military service.  The December 2007 opinion statement 
assessed general hearing loss "probably related to extensive 
noise exposure," and identified a eustachian tube 
dysfunction.  These opinions are vague and have little 
probative value.  Both opinions appear to be based solely on 
the remote memories of the veteran and do not provide a 
medical rationale for connecting his present hearing loss to 
his military service.  In particular, the December 2007 
opinion relates the veteran's hearing loss to extensive noise 
exposure, but does not discuss the veteran's exposure to 
noise before or after military service.  See Private medical 
opinions by Dr. M.K., September 2002 & December 2007.  In 
particular, the Board notes that neither opinion discusses 
the veteran's post-service occupational noise exposure while 
employed at the International Paper Company.

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

Two private medical opinions are also of record from Dr. 
S.S., an ear, nose, and throat specialist.  See Opinion 
statements, November 2007 & October 2002.  The October 2002 
opinion states that the veteran had normal tympanic membranes 
and middle ears based upon microscopic examination.  
Audiometric testing revealed a moderate, high frequency 
hearing loss in the right ear and mild loss in the left ear.  
He opined that the veteran's level of hearing loss was not at 
the range such that amplification would be required.  The 
physician also relayed a history of some type of closed head 
injury with decreased hearing in the past, but there is no 
other evidence in the claims file of a closed head injury 
ever occurring, or ever claimed to have occurred by this 
veteran.  As with the previous physician's statements, there 
is no evidence that suggests Dr. S.S. reviewed the claims 
file or the veteran's military medical history.  There 
physician does not opine that the veteran's current hearing 
loss is directly attributable to his military service, and it 
is unclear to what extent the physician's opinion is based on 
the alleged closed head injury. See Private opinion by Dr. 
S.S., October 2002.  This appears to be an inaccurate factual 
premise upon which this opinion is based, and as such the 
probative value is negligible.  

In pertinent part, a subsequent opinion letter by Dr. S.S. in 
November 2007 states that hearing testing revealed a moderate 
to moderately severe loss in both ears.  Thus, the hearing 
loss in the left ear had increased significantly since 
October 2002.  He further opined that the loss of hearing 
subsequent to the flight during service appeared to be only 
temporary in nature and was likely caused by a eustachian 
tube dysfunction.  The physician apparently had no knowledge 
that the veteran had been diagnosed with bilateral serous 
otitis at that time.  The physician further opined that the 
pattern of hearing loss for this veteran suggested a partial 
hereditary cause as well as high frequency hearing loss 
secondary to noise trauma. However, the physician did not 
discuss the veteran's full history of noise exposure, to 
include any post-service occupational noise exposure.  As 
such, this opinion does not provide the medical nexus or 
causal link between the veteran's current hearing loss and 
his military service, particularly in light of the veteran's 
normal hearing examination upon discharge from military 
service.  See Private opinion by Dr. S.S., November 2007.  To 
be clear, noise exposure can and does occur outside of 
military service.  Based upon the private medical opinions of 
record, it is not clear that the veteran's current hearing 
loss is more than likely a result of military noise exposure 
rather than all other noise exposure since service.  

The Board concludes that the more probative medical opinions 
of record are the two VA examinations afforded the veteran in 
conjunction with this claim in November 2003 and February 
2007.  These examinations have greater probative value 
because they are based upon a more complete picture of the 
veteran's auditory history.  See Prejean v. West, supra.  
Both examiners discuss the three instances of in-service 
audiometric testing as well as the medical notes recorded at 
the time of the flight to Fort Hood in February 1976.  They 
also discuss the veteran's history of noise exposure before, 
during, and after military service.  See VA examinations, 
February 2007 & November 2003.  

The November 2003 examiner concluded that based upon a review 
of the entire record, the veteran's current hearing loss is 
not likely related to his military service, because his 
hearing was evaluated as being within normal limits at the 
time of separation from service.  The February 2007 examiner 
also reviewed the full auditory history and reached the same 
conclusion that the veteran's current hearing loss cannot be 
attributed to his military service since hearing was within 
normal limits upon discharge from service.   Id. 

Peripherally, the Board notes that the veteran was diagnosed 
with bilateral serous otitis during service.  However, as 
each of the six medical opinions previously discussed 
evaluated the veteran's tympanic membranes and middle ear 
function as normal upon evaluation, there is no current 
middle ear disability.  See VA examinations, February 2007 & 
November 2003; Private opinions by Dr. S.S., November 2007 & 
October 2002; Private opinions by Dr. M.K., December 2007 & 
September 2002.  

Although the Board concedes that the veteran's documented 
assignment to a field artillery unit likely resulted in some 
level of noise exposure during service, as he reported normal 
hearing upon discharge from service and the audiometric 
readings at the time show hearing within normal limits, the 
evidence does not support the veteran's contention that his 
current hearing loss is attributable to his military service.  
The Board acknowledges the veteran's belief that his current 
hearing loss and tinnitus all began on the described flight 
from Fort Jackson to Fort Hood in 1976.  However, the medical 
evidence reflects that this specific incident was isolated in 
nature, as a direct result of bilateral serous otitis, a 
temporary middle ear condition that appears to have resolved 
shortly thereafter.  The veteran himself reported no hearing 
loss upon discharge.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for hearing loss is not warranted.

ORDER

The claim of entitlement to service connection for tinnitus 
is reopened, and to this extent only, the appeal is granted.

Service connection for tinnitus is denied. 

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted.

Service connection for bilateral hearing loss is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


